    Case 1:17-cv-04660-LMM Document 134 Filed 08/28/20 Page 1 of 5




         IN THE UNITED STATES DISTRICT COURT
        FOR THE NORTHERN DISTRICT OF GEORGIA
                  ATLANTA DIVISION



  Martin Cowen, et al.,                  Case No. 1:17-cv-04660-LMM

          Plaintiffs,

  vs.
                                         Plaintiffs’ Second Motion
  Brad Raffensperger, in his             for Summary Judgment
  official capacity as Secretary of
  State of the State of Georgia,

          Defendant.




        Pursuant to Rule 56 of the Federal Rules of Civil Procedure, the

plaintiffs respectfully move the Court for summary judgment on their

claims that Georgia’s ballot-access restrictions violate rights guaranteed

to them by the First and Fourteenth Amendments and the Equal

Protection Clause of the Fourteenth Amendment. The plaintiffs seek

declaratory and injunctive relief prohibiting the Secretary of State from

enforcing those restrictions to the extent that they violate the

Constitution.
      Case 1:17-cv-04660-LMM Document 134 Filed 08/28/20 Page 2 of 5




        If the Court does not grant all of the relief requested by this

motion, the plaintiffs further move the Court to enter an order setting

forth the material facts that are not in dispute and treating those facts

as established in the case for purposes of trial.1 Fed. R. Civ. P. 56(g).

        This is the plaintiffs’ second motion for summary judgment. This

Court resolved a first round of summary-judgment motions in the

defendant’s favor, but the Eleventh Circuit vacated that decision and

remanded the case to this Court for further proceedings. See Cowen v.

Ga. Sec’y of State, 960 F.3d 1339 (11th Cir. 2020).

        Attached to this motion is a revised brief in support of the

plaintiffs’ motion which takes into account, among other things, the

Eleventh Circuit’s decision. But rather than re-submit the voluminous

record that was filed in the first round, the plaintiffs incorporate by

reference their original statements of undisputed material facts (ECF

69-2, 96-2, 105-1) and all of the declarations and other evidence

submitted in the first round (ECF 69-3 through 69-46, 70-1, 96-3 though

96-7, 100-1, 105-3 through 105-8).


1
 The plaintiffs also claim in this case that Georgia’s five-percent petition requirement is unconstitutional
because it was adopted for a discriminatory purpose. (ECF 1 ¶¶ 18-19.) The plaintiffs have not moved for
summary judgment on that claim because the parties have a genuine factual dispute about that purpose. If the
Court does not grant all of the relief requested by this motion, that dispute can only be resolved at trial.


                                                     2
    Case 1:17-cv-04660-LMM Document 134 Filed 08/28/20 Page 3 of 5




Respectfully submitted this 28th day of August, 2020.


/s/ Bryan L. Sells
Attorney Bar No. 635562
Attorney for the Plaintiffs
The Law Office of Bryan L. Sells, LLC
PO Box 5493
Atlanta, Georgia 31107-0493
Telephone: (404) 480-4212
Email: bryan@bryansellslaw.com




                                   3
    Case 1:17-cv-04660-LMM Document 134 Filed 08/28/20 Page 4 of 5




                 CERTIFICATE OF COMPLIANCE

     I hereby certify that the forgoing PLAINTIFFS’ SECOND

MOTION FOR SUMMARY JUDGMENT was prepared in 13-point

Century Schoolbook in compliance with Local Rules 5.1(C) and 7.1(D).



/s/ Bryan L. Sells
Attorney Bar No. 635562
Attorney for the Plaintiffs
The Law Office of Bryan L. Sells, LLC
PO Box 5493
Atlanta, Georgia 31107-0493
Telephone: (404) 480-4212
Email: bryan@bryansellslaw.com




                                  4
    Case 1:17-cv-04660-LMM Document 134 Filed 08/28/20 Page 5 of 5




                       CERTIFICATE OF SERVICE

      I hereby certify that on August 28, 2020, I electronically filed the

foregoing PLAINTIFFS’ SECOND MOTION FOR SUMMARY

JUDGMENT with the Clerk of Court using the CM/ECF system which

will automatically send email notification of such filing to the following

attorneys of record:


Charlene McGowan: CMcGowan@law.ga.gov


/s/ Bryan L. Sells
Attorney Bar No. 635562
Attorney for the Plaintiffs
The Law Office of Bryan L. Sells, LLC
PO Box 5493
Atlanta, Georgia 31107-0493
Telephone: (404) 480-4212
Email: bryan@bryansellslaw.com




                                     5
